NO. 07-07-0157-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D  

JUNE 3, 2009

______________________________


CARL ALLEN CARTER,  APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY; 

NO. 4063; HONORABLE STEVEN R. EMMERT, JUDGE

_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ. 


ORDER ON MOTION TO SET BAIL
          By opinion dated April 1, 2009, this Court reversed Appellant’s, Carl Allen Carter,
conviction for possession of cocaine in an amount of 400 grams or more with intent to
deliver and remanded the cause to the trial court for further proceedings.  The State has
not yet filed a Petition for Discretionary Review and the deadline in which to do so has 
elapsed.  See Tex. R. App. P. 68.2.  The State has, however, filed a motion for extension
of time to file its petition for discretionary review and that motion is pending before the
Court of Criminal Appeals.  See Tex. R. App. P. 68.2(c).  Pending before this Court are two
motions requesting this Court to set bail pursuant to article 44.04 of the Texas Code of
Criminal Procedure.  One motion was filed by the Appellant, pro se, and the other motion
was filed by Appellant’s appellate counsel.  Because Appellant is not entitled to hybrid
representation, we will disregard the pro se motion and grant the motion of appellate
counsel.
          Article 44.04(h) of the Texas Code of Criminal Procedure (Vernon 2006), provides
that upon reversal of a conviction, a defendant is entitled to release on reasonable bail,
regardless of the length of term of imprisonment, pending final determination of the appeal
by the State or defendant on petition for discretionary review.  The statute further provides
that this Court shall determine the amount of bail if it is requested before a petition for
discretionary review has been filed.  
          Guided by the criteria of article 17.15 of the Texas Code of Criminal Procedure
 and
considering the offense with which Appellant remains charged, this Court hereby sets
reasonable bail in the amount of $50,000.00, conditioned on the sureties on the bail being
approved by the court where the trial was originally had.  See Tex. Code Crim. Proc. Ann.
art. 44.04(h); Tex. R. App. P. 51.2(c)(1).
          It is so ordered.
                                                                           Patrick A. Pirtle
                                                                                 Justice 
 
Do not publish.